Matter of Judge (2019 NY Slip Op 02780)





Matter of Judge


2019 NY Slip Op 02780


Decided on April 11, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 11, 2019

[*1]
In the Matter of JEAN MARGARET JUDGE, an Attorney.
 
(Attorney Registration No. 4662094)

Calendar Date: April 8, 2019

Before: Lynch, P.J., Devine, Aarons, Rumsey and Pritzker, JJ.


Jean Margaret Judge, Irvine, California, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Per Curiam.
Jean Margaret Judge was admitted to practice by this Court in 2009 and lists a business address in Santa Ana, California with the Office of Court Administration. Judge now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Judge's application.
Upon reading Judge's affidavit sworn to March 15, 2019 and filed March 18, 2019, and upon reading the April 3, 2019 correspondence in response by the Chief Attorney for AGC, and having determined that Judge is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
Lynch, P.J., Devine, Aarons, Rumsey and Pritzker, JJ., concur.
ORDERED that Jean Margaret Judge's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Jean Margaret Judge's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Jean Margaret Judge is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Judge is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another [*2]an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Jean Margaret Judge shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.